DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 6/8/2020 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Elements 427, and 527 from paragraph 29.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 525 shown in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Elements 427 and 527 are listed in paragraph 29 of the specification but are not shown in the figures, and element 525 is shown in figure 5 but not listed in the specification.  The examiner believes that element 427 in paragraph 29 and element 525 in figure 5 should both instead be elements 527.  
Appropriate correction is required.
Claim Objections
Claims 9, and 10 are objected to because of the following informalities:  Claim 9 states “the method comprising, during a first mode of operation of the aircraft”, this should be “the method comprising, during the first mode of operation of the aircraft” as the first mode of operation of the aircraft has already been introduced earlier in the claim, similarly claim 10 states “a second mode of operation” when it should be “the second mode of operation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, and 18 state that the fans are configured to be engaged when the aircraft is in a first mode and disengaged in a second mode, they also state that in the first mode the panels enclose fans 
Claim 5 is rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 9-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murrow et al. (PGPub #2019/0023389).
Regarding claim 1, Murrow teaches a vertical-lift augmentation system for an aircraft comprising: a first fan bank (70) mounted to a wing of the aircraft (24, and 70 as seen in figure 2) on a first side of a fuselage of the aircraft (18, 24, and 70 as seen in figure 2), wherein the first fan bank comprises at least one fan (74 as seen in figure 2); a second fan bank (88) mounted to the wing of the aircraft (26, and 88 as seen in figure 2) on a second side of the fuselage (18, 26, and 88 as seen in figure 2) opposite the first side (24, and 26 as seen in figure 2); a first panel (110) movably attached to the wing in relation to the first fan bank (24, 70, and 110 as seen in figures 2, and 3), wherein the first panel is adjustable between at least a first position in which the first panel encloses the first fan bank in the wing (24, 74, and 110 as seen in figures 3, and 7) and a second position in which the first panel at least partially exposes the first fan bank (24, 70, and 110 as seen in figures 2, and 8); and a second panel (110) movably attached to the wing in relation to the second fan bank (26, 88, and 110 as seen in figures 2, and 3), wherein the second panel is adjustable between at least a first position in which the second panel encloses the second fan bank in the wing (26, and 110 as seen in figure 3) and a second position in which the second panel at least partially exposes the second fan bank (26, 88, and 110 as seen in figure 2).
Regarding claim 2, Murrow teaches the vertical-lift augmentation system of claim 1, wherein the first panel and the second panel each comprise at least a portion of a surface of the wing (24, 26, and 110 as seen in figure 3).
Regarding claim 3, Murrow teaches the vertical-lift augmentation system of claim 1, wherein: the first panel is configured to adjust to the first position thereof during a first mode of operation of the aircraft (24, and 110 as seen in figure 3, and Paragraph 74, lines 1-18) and to adjust to the second position thereof during a second mode of operation of the aircraft (24, and 110 as seen in figure 2, and Paragraph 74, lines 1-18); and the at least one fan of the first fan bank is configured to engage during a first mode of operation of the aircraft (Paragraph 65, lines 1-24, this teaches that the control system can send all of the electrical power to the storage unit during forward flight which results in the fan banks being disengaged) and to disengage during a second mode of operation of the aircraft (Paragraph 69, lines 1-11, this teaches that power is directed to the fans to control vertical takeoff and landing).
Regarding claim 4, Murrow teaches the vertical-lift augmentation system of claim 3, wherein: the second panel is configured to adjust to the first position thereof during the first mode of operation of the aircraft (26, and 110 as seen in figure 3, and Paragraph 74, lines 1-18) and to adjust to the second position thereof during the second mode of operation of the aircraft (26, and 110 as seen in figure 2, and Paragraph 74, lines 1-18); and the at least one fan of the first fan bank is configured to engage during the first mode of operation of the aircraft (Paragraph 65, lines 1-24, this teaches that the control system can send all of the electrical power to the storage unit during forward flight which results in the fan banks being disengaged) and to disengage during the second mode of operation of the aircraft (Paragraph 69, lines 1-11, this teaches that power is directed to the fans to control vertical takeoff and landing).
Regarding claim 5, Murrow teaches the vertical-lift augmentation system of claim 4, wherein the first mode of operation comprises an airplane mode of the aircraft (Paragraph 74, lines 1-18) and the second mode of operation comprises a helicopter mode of the aircraft (Paragraph 74, lines 1-18).
Regarding claim 6, Murrow teaches the vertical-lift augmentation system of claim 1, wherein the first fan bank and the second fan bank each comprise a plurality of fans (70, and 88 as seen in figure 2).
Regarding claim 9, Murrow teaches a method of augmenting vertical lift on an aircraft having at least a first mode of operation and a second mode of operation different from the first mode of operation (24, 26, and 110 as seen in figures 2, and 3, and Paragraph 74, lines 1-18), the method comprising, during a first mode of operation of the aircraft: adjusting a panel (110) movably attached to a wing of the aircraft to a first position in which the panel encloses a wing-mounted fan bank in the wing (24, 70, and 110 as seen in figures 2, and 3), the wing-mounted fan bank comprising at least one fan; (70 as seen in figure 2) and disengaging the at least one fan (Paragraph 65, lines 1-24, this teaches that the control system can send all of the electrical power to the storage unit during forward flight which results in the fan banks being disengaged).
Regarding claim 10, Murrow teaches the method of claim 9 comprising, during a second mode of operation of the aircraft: adjusting the panel to a second position in which the panel at least partially exposes the wing-mounted fan bank (24, 70, and 110 as seen in figures 2, and 8); and engaging the at least one fan (Paragraph 69, lines 1-11, this teaches that power is directed to the fans to control vertical takeoff and landing).
Regarding claim 11, Murrow teaches the method of claim 10, wherein the first mode of operation comprises an airplane mode of the aircraft (Paragraph 74, lines 1-18) and the second mode of operation comprises a helicopter mode of the aircraft (Paragraph 74, lines 1-18).
Regarding claim 12, Murrow teaches a vertical-lift augmentation system for an aircraft comprising: a fan bank (70 or 90) mounted to the aircraft in proximity to a wing of the aircraft (24, 28, 72, and 90 as seen in figure 2), wherein the fan bank comprises at least one fan (70, and 90 as seen in figure 2); and a panel movably attached to the aircraft in relation to the fan bank (24, 28, 72, 90, and 110 as seen in figures 2, and 3), wherein the panel is adjustable between at least a first position in which the panel encloses the fan bank in the aircraft (24, 28, and 110 as seen in figure 3) and a second position in which the panel at least partially exposes the fan bank (24, 28, 70, 90, and 110 as seen in figure 2).
Regarding claim 14, Murrow teaches the vertical-lift augmentation system of claim 13, wherein the at least one fan is mounted to the wing of the aircraft (24, and 70 as seen in figure 2).
Regarding claim 15, Murrow teaches the vertical-lift augmentation system of claim 14, wherein the panel comprises at least a portion of a surface of the wing (24, and 110 as seen in figure 3)
Regarding claim 16, Murrow teaches the vertical-lift augmentation system of claim 13, wherein the fan bank is mounted to a fuselage of the aircraft (18, and 90 as seen in figure 2) at a wing root (28, 90, and 106 as seen in figure 2, as can be seen the first fan 106 of the third bank is mounted at the root of the wing 28).
Regarding claim 17, Murrow teaches the vertical-lift augmentation system of claim 16, wherein the panel comprises at least a portion of a wing root fairing (28, and 110 as seen in figure 3).
Regarding claim 18, Murrow teaches the vertical-lift augmentation system of claim 13, wherein: the panel is configured to adjust to the first position during a first mode of operation of the aircraft (24, and 110 as seen in figure 3, and Paragraph 74, lines 1-18) and to adjust to the second position during a second mode of operation of the aircraft (24, and 110 as seen in figure 2, and Paragraph 74, lines 1-18); and the at least one fan is configured to engage during the first mode of operation of the aircraft (Paragraph 65, lines 1-24, this teaches that the control system can send all of the electrical power to the storage unit during forward flight which results in the fan banks being disengaged) and to disengage during the second mode of operation of the aircraft (Paragraph 69, lines 1-11, this teaches that power is directed to the fans to control vertical takeoff and landing).
Regarding claim 19, Murrow teaches the vertical-lift augmentation system of claim 18, wherein the first mode of operation comprises an airplane mode of the aircraft (Paragraph 74, lines 1-18) and the second mode of operation comprises a helicopter mode of the aircraft (Paragraph 74, lines 1-18).
Regarding claim 20, Murrow teaches the vertical-lift augmentation system of claim 13, wherein the fan bank comprises a plurality of fans (70 and 90 as seen in figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murrow et al. (PGPub #2019/0023389) in view of Mohseni (WO 2019/150128).
Regarding claim 7, Murrow teaches the vertical-lift augmentation system of claim 1 but Murrow does not teach a third fan bank mounted to the first side of the fuselage of the aircraft at a first wing root, wherein the third fan bank comprises at least one fan; a fourth fan bank mounted to the second side of the fuselage of the aircraft at a second wing root, wherein the third fan bank comprises at least one fan; a third panel movably attached to the fuselage in relation to the third fan bank, wherein the third panel is adjustable between at least a first position in which the third panel encloses the third fan bank in the fuselage and a second position in which the third panel at least partially exposes the third fan bank; and a fourth panel movably attached to the fuselage in relation to the fourth fan bank, wherein the fourth panel is adjustable between at least a first position in which the fourth panel encloses the fourth fan bank in the fuselage and a second position in which the fourth panel at least partially exposes the fourth fan bank.  However, Mohseni does teach a third fan bank (3a) mounted to the first side of the fuselage of the aircraft (1, and 3a as seen in figure 1) at a first wing root (2a and 3a as seen in figure 1), wherein the third fan bank (3a) comprises at least one fan (3a as seen in figure 1); a fourth fan bank (3b) mounted to the second side of the fuselage of the aircraft (1, and 3b as seen in figure 1) at a second wing root (2b and 3b as seen in figure 1), wherein the third fan bank comprises at (3b as seen in figure 1), wherein at least a portion of the fan banks are located within the fuselage (1, 3a, and 3b as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a third and fourth fan bank mounted on opposite sides of the fuselage at wing roots with a portion within the fuselage because Murrow and Mohseni are both VTOL aircraft.  The motivation for having a third and fourth fan bank mounted on opposite sides of the fuselage at wing roots within the fuselage is that it helps to provide additional lift when the aircraft is in the hovering position.  But, Mohseni does not teach a third panel movably attached to the fuselage in relation to the third fan bank, wherein the third panel is adjustable between at least a first position in which the third panel encloses the third fan bank in the fuselage and a second position in which the third panel at least partially exposes the third fan bank; and a fourth panel movably attached to the fuselage in relation to the fourth fan bank, wherein the fourth panel is adjustable between at least a first position in which the fourth panel encloses the fourth fan bank in the fuselage and a second position in which the fourth panel at least partially exposes the fourth fan bank.
However, Murrow does teach panels (110) movably attached to the fuselage in relation to each of the vertically oriented fans (90, 92, and 110 as seen in figure 2), wherein the panels are adjustable between at least a first position in which the panels enclose the fan banks (110 as seen in figure 3) and a second position in which the panels at least partially expose the fan banks (90, 92, and 110 as seen in figure 2); if these panels are applied to the fan banks from Mohseni that are added to Murrow they would result in the panels forming a third and fourth panel that are movable between an enclosing position where the fans are within the fuselage and an open position. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the panels for the vertical fan banks of Murrow applied to the third and fourth fan banks of Mohseni because Murrow and Mohseni re both VTOL aircraft.  The motivation for having the panels for the vertical fan banks of Murrow applied to the third and fourth fan banks of Mohseni is that it allows the fan banks to be 
Regarding claim 8, Murrow as modified by Mohseni teaches the vertical-lift augmentation system of claim 7, wherein the third panel and the fourth panel each comprise at least a portion of a wing root fairing (28, 30, and 110 as seen in figure 3 of Murrow).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647